Citation Nr: 1141082	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to February 1959.


This appeal arises before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for an acquired psychiatric disorder, rated 60 percent disabling, and left epididymitis, rated 0 percent disabling.  He also been awarded a total disability rating based on individual unemployability due to that service-connected disability (TDIU).  

2.  The preponderance of the evidence shows that, while the Veteran's service-connected disabilities are productive of significant occupational and social impairment, they do not render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  Rather, the evidence shows that the Veteran is more impaired by his nonservice-connected orthopedic disorders, for which he requires periodic assistance and supervision with daily living activities.   

3.  The preponderance of the evidence shows that, while the Veteran is predominantly restricted to his home, that is due to nonservice-connected orthopedic disorders.  He is not substantially confined to his house or its immediate premises because of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 2011); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  

Special monthly compensation at the aid and attendance rate is payable when the Veteran's service-connected disabilities render him helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2011).  

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 2002 & 2011); 38 C.F.R. § 3.351(d)(2) (2011).

In this case, the Veteran has been granted service connection for an acquired psychiatric disorder (characterized as major depressive and intermittent explosive disorder), rated as 60 percent disabling.  He has also been assigned a 0 percent rating for left epididymitis and a total disability rating based on individual unemployability due to that service-connected disability (TDIU).  

At the outset, the Board observes that the Veteran has been diagnosed with multiple psychiatric disorders, including adjustment disorder and posttraumatic stress disorder (PTSD), for which service connection has not been formally established.  Nevertheless, under current VA law, claims for one psychiatric disorder effectively encompass claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 3 (2009).  Thus, in order to afford the Veteran the maximum opportunity to prevail in his current claim, the Board will consider all of his underlying mental disorders as symptoms of his service-connected psychiatric disorder.

In support of his claim for special monthly compensation, the Veteran asserts that his frequent mood changes and depression interfere with his ability to perform household chores and daily living activities.  He also contends that he requires round-the-clock services from a home health care aide.  The Veteran further asserts that he can no longer drive due to his progressively worsening visual impairment and that he is frequently incapacitated on account of his chronic low back pain.  However, he does not contend, and the record does not otherwise indicate, that service connection is warranted for either of those conditions.

The Veteran's VA medical records show that he has sought ongoing outpatient treatment for depression, uncontrollable rage, and related psychiatric symptoms, which have contributed to a series of failed relationships with five ex-wives, a sixth spouse from whom he is currently separated, six children, and with other relatives and friends.  Moreover, those VA outpatient records show that, throughout the pendency of this appeal, the Veteran's Global Assessment and Functioning (GAF) scores have ranged from 45 to 50, indicating significant occupational and social impairment.  However, his psychiatric problems have not been shown to result in any of the factors indicative of a need for aid and attendance.  Nor have those problems been found to render him bedridden or housebound.  Similarly, the Veteran's service-connected epididymitis has not been shown to result in a need for regular aid and attendance or in housebound status.  

In addition to VA medical records, the pertinent evidence includes Social Security Administration (SSA) records.  Those records establish that the Veteran has been awarded disability benefits, effective August 6, 1985, due to his service-connected psychiatric disorders and his nonservice-connected low back disability (discogenic disease of the lumbar spine).  While the SSA's favorable opinion has bearing on Veteran's ability to obtain and maintain gainful employment, it does not specifically address whether he requires aid and attendance or is housebound due to his service-connected disabilities.  Even it did, the Board would not consider that opinion dispositive with respect to the issue on appeal since the SSA and VA have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Next, the Board observes that the Veteran has been afforded two VA examinations that specifically addressed his claim for special monthly compensation.  The first examination, conducted in May 2007, yielded diagnoses of chronic back pain, prostate cancer, a suspicious renal mass (later determined to be kidney cancer), vision impairment related to glaucoma, PTSD, hypertension, and colonic polyps.  The Veteran's most disabling conditions were noted to be his restricted flexion of the spine and his intermittent incontinence.  Despite those symptoms, he was noted to able to feed and dress himself and to ambulate independently without the aid of a crutch, cane, or walker.  Nevertheless, the May 2007 examiner determined that the Veteran's overall disability picture was such that he required the daily personal health care services of a skilled provider, or hospital, nursing home or other institutionalized care.  However, the May 2007 examiner did not indicate that the Veteran's service-connected disorders, standing alone, were productive of such impairment.

While the May 2007 VA examination did not include a review of the Veteran's claims folder, a review was conducted on a follow-up VA Aid and Attendance or Housebound examination in July 2008.  At that time, the Veteran's service-connected and nonservice-connected diagnoses were confirmed.  Moreover, as on the prior examination, the Veteran was found to be capable of ambulating without assistance, albeit only for short distances.  He was further noted to be substantially restricted to his home, but capable of leaving the immediate premises with supervision.  Most significantly, the July 2008 VA examiner opined that the neither the Veteran's service-connected psychiatric disorder nor his epididymitis affected his need for aid and attendance or rendered him housebound.  On the contrary, the examiner determined that Veteran was more impaired by his nonservice-connected physical disabilities, for which he "needed some assistance/supervision in attending to the ordinary activities or daily living."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board considers the July 2008 VA examiner's report, indicating that the Veteran's service-connected psychiatric disorder and left epididymitis do not require the need of regular aid and attendance or render him housebound, to be both probative and persuasive.  That examiner's report was based on a review of the Veteran's entire claims folder and supported by a rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, that examiner's report demonstrated an understanding of the Veteran's pertinent medical history, which indicated that his many nonservice-connected orthopedic disorders were more severely disabling than his service-connected disabilities.  Moreover, the Board considers it significant that the July 2008 report constitutes the most recent medical opinion evidence of record and was undertaken expressly to address the issue on appeal.  Further, there are no competent contrary opinions of record and the Veteran has not indicated that his service-connected disabilities have worsened since the date of that examination.  Absent any such complaints, or any other evidence of worsening psychiatric problems or epididymitis, the Board finds that the July 2008 VA examiner's report constitutes an accurate and up-to-date assessment of the effects of those disabilities on the Veteran's need for aid and attendance and housebound status.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In finding the July 2008 VA examiner's report to be highly probative, the Board is mindful of the prior May 2007 VA examiner's finding that the Veteran's overall disabilities required the daily personal health care services of a skilled provider, or hospital, nursing home or other institutionalized care.  Nevertheless, the Board has reason to question the probative value of that earlier report as it was not based on a complete consideration and review of the evidence of record.  38 C.F.R. § 4.1 (2011).  In any event, the Board observes that the May 2007 VA examiner did not indicate that the disabilities for which the Veteran warranted daily personal health care services were the disabilities for which he is service connected.  On the contrary, that VA examiner's findings suggest that the Veteran's other, nonservice-connected disabilities, in particular his low back and other orthopedic problems, were the ones for which regular aid and attendance was required.  Therefore, that examiner's findings are not wholly inconsistent with the July 2008 VA examination report, which the Board considers probative.

After a careful review of the record, the Board finds that the Veteran has not met the criteria for special monthly compensation under 38 C.F.R. § 3.350.  The Board recognizes that his service-connected psychiatric disorder is a key factor in his inability to work and has otherwise resulted in significant occupational and social impairment.  However, the Board observes that the Veteran is already in receipt of a TDIU rating based on those particular limitations.  At no time has his service-connected psychiatric disorder or epididymitis been shown to result in a need for regular aid and attendance of another person.  Indeed, the July 2008 VA examiner expressly determined that such a need had not been demonstrated, and the Board has afforded that opinion great probative weight.  Accordingly, the Board finds that special monthly compensation based upon the need for the regular aid and attendance of another person is not warranted.

Nor is special monthly compensation by reason of being housebound warranted.  The July 2008 VA examiner determined that, while the Veteran was substantially confined to his home, he was able to leave the premises with supervision.  Moreover, that examiner indicated that the disorders that most interfered with the Veteran's ability to leave his home were those for which he was not service-connected.  In the absence of any competent contradictory evidence, the Board has no basis to conclude that the Veteran is confined to his home because of his service-connected disabilities.

The Board is sympathetic to the Veteran's contentions that he deserves special monthly compensation based upon his need for the regular aid and attendance of another person and his housebound status.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, he is competent to report his current symptomatology, and his testimony in that regard is considered credible in the absence of any evidence to the contrary.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person, the Veteran has not demonstrated that he is capable of drawing medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his allegations as to the specific disabilities warranting regular aid and attendance or housebound status are less probative than the competent medical evidence of record obtained from the July 2008 VA examiner.  That medical evidence clearly shows that the Veteran neither requires regular aid and attendance nor is rendered housebound because of his service-connected disabilities.  The Board ultimately finds that medical evidence to be more persuasive than the Veteran's lay contentions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not meet the requirements for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show prejudice resulting from the error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant an August 2007 letter, a November 2007 RO rating decision, and an April 2008 statement of the case, which discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Additionally, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in written statements expressing disagreement with the specific reasons that the RO denied his claim for special monthly compensation.  Thereafter, the Veteran's claim was readjudicated in September 2008 and April 2010  supplemental statements of the case.  The Board observes that the Veteran's demonstration of actual knowledge of the required notice provisions followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the Board finds any deficiency in the notice to the Veteran regarding his claim constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but the evidence established the Veteran was afforded meaningful opportunity to participate effectively in adjudication of his claims, so error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any other additional, unobtained, relevant, available evidence.  Moreover, he has been afforded two VA examinations with respect to his claim.  He has also had the opportunity to testify at a Board hearing, but has waived his right to do so.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Special monthly compensation based upon the need for aid and attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


